                                                    Case 4:18-cv-01474-HSG Document 107 Filed 08/13/19 Page 1 of 2



                                           1   J. DAVID HADDEN (CSB No. 176148)
                                               dhadden@fenwick.com
                                           2   LYNN H. PASAHOW (CSB No. 54283)
                                               lpasahow@fenwick.com
                                           3   FENWICK & WEST LLP
                                               Silicon Valley Center
                                           4   801 California Street
                                               Mountain View, CA 94041
                                           5   Telephone:     650.988.8500
                                               Facsimile:     650.938.5200
                                           6
                                               MATTHEW B. BECKER (CSB No. 291865)
                                           7   mbecker@fenwick.com
                                               ERIC B. YOUNG (CSB No. 318754)
                                           8   eyoung@fenwick.com
                                               CHIEH TUNG (CSB No. 318963)
                                           9   ctung@fenwick.com
                                               FENWICK & WEST LLP
                                          10   555 California Street, 12th Floor
                                               San Francisco, CA 94104
                                          11   Telephone:     415.875.2300
                                               Facsimile:     415.281.1350
                                          12
F ENWICK & W EST LLP




                                          13   Attorneys for Plaintiff
                       ATTORNEYS AT LAW




                                               Trina Hill
                                          14

                                          15                                    UNITED STATES DISTRICT COURT
                                          16                                   NORTHERN DISTRICT OF CALIFORNIA
                                          17                                            OAKLAND DIVISION
                                          18   TRINA HILL,                                       Case No. 4:18-cv-01474-HSG (KAW)
                                          19                      Plaintiff,                     PLAINTIFF TRINA HILL’S
                                                                                                 STATEMENT OF NON-OPPOSITION
                                          20          v.                                         TO DEFENDANT’S MOTION IN
                                                                                                 LIMINE NO. 2 REGARDING
                                          21   GOODFELLOW TOP GRADE,                             EXCLUSION OF EVIDENCE
                                                                                                 RELATING TO THE SIZE AND/OR
                                          22                      Defendant.                     FINANCIAL CONDITION OF
                                                                                                 DEFENDANT AND/OR
                                          23                                                     DEFENDANT’S LEGAL COUNSEL
                                                                                                 (DKT. 92)
                                          24
                                                                                                 Date:         August 27, 2019
                                          25                                                     Time:         3:00 p.m.
                                                                                                 Courtroom:    2, 4th Floor
                                          26                                                     Judge:        Hon. Haywood S. Gilliam, Jr.
                                                                                                 Filed:        March 6, 2018
                                          27                                                     Trial Date:   September 9, 2019
                                          28
                                                HILL’S STATEMENT OF NON-OPPOSITION TO
                                                DEFENDANT’S MOTION IN LIMINE NO. 2                             CASE NO.: 4:18-cv-01474-HSG (KAW)
                                                    Case 4:18-cv-01474-HSG Document 107 Filed 08/13/19 Page 2 of 2



                                           1          By its Motion In Limine No. 2 Regarding Exclusion of Evidence Relating to the Size and/or
                                           2   Financial Condition of Defendant and/or Defendant’s Legal Counsel (Dkt. 92), Defendant seeks an
                                           3   order excluding evidence relating to the financial condition and/or size of Defendant and
                                           4   Defendant’s counsel’s firm. Plaintiff does not oppose Defendant’s motion.
                                           5
                                                                                            Respectfully submitted,
                                           6
                                               Dated: August 13, 2019                       FENWICK & WEST LLP
                                           7

                                           8
                                                                                            By: /s/ Chieh Tung
                                           9                                                    Chieh Tung
                                          10                                                    Attorneys for Plaintiff
                                                                                                Trina Hill
                                          11

                                          12
F ENWICK & W EST LLP




                                          13
                       ATTORNEYS AT LAW




                                          14

                                          15

                                          16

                                          17

                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28
                                                HILL’S STATEMENT OF NON-OPPOSITION TO
                                                DEFENDANT’S MOTION IN LIMINE NO. 2               1               CASE NO.: 4:18-cv-01474-HSG (KAW)
